

	

		II

		109th CONGRESS

		1st Session

		S. 1384

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 12, 2005

			Mr. Schumer introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Higher Education Act of 1965

		  to establish a demonstration program to support college and university

		  communities that wish to expand their book store services and savings for

		  students through the creation of course material rental

		  programs.

	

	

		1.Short title

			This Act may be cited as the

			 Affordable Books for College

			 Act.

			2.Establishment of

			 bookstore course material rental programTitle VII of the Higher Education Act of

			 1965 (20 U.S.C. 1133 et seq.) is amended by adding at the end the

			 following:

			

				ECollege bookstore

				rental expansion program

					771.Loans

				authorized

						(a)In

				general

							(1)AuthorizationFrom the amounts appropriated pursuant to

				subsection (h), the Secretary shall make

				loans on a competitive basis to not more than 50 eligible entities to support

				programs that expand the services of bookstores to provide the option for

				students to rent course materials in order to achieve savings for

				students.

							(2)Grant

				programThe Secretary shall

				award grants to eligible entities to enable such entities to conduct, prior to

				submitting an application under subsection (c), a feasibility study to

				determine whether a program described in paragraph (1) would be effective at

				the school served by the entity. The maximum amount of a grant made pursuant to

				this subsection shall be $25,000.

							(3)Models for best

				practicesNot less often than

				once every 2 years, the Secretary shall compile and make publicly available a

				document that contains potential models and best practices for the use of

				entities carrying out college textbook rental programs.

							(b)Allocation of

				funds

							(1)Public comment

				periodIn promulgating

				regulations to carry out the provision relating to the application procedures

				under subsection (c), the Secretary shall provide for a public comment period

				for outside groups to review and comment on such procedures before they are

				finalized by the Secretary.

							(2)Maximum

				amountThe maximum amount of

				a loan made pursuant to this section shall be $2,500,000. The maximum amount

				for all loans made pursuant to this section shall be $50,000,000.

							(c)ApplicationAn eligible entity that desires to obtain a

				loan under this part shall submit an application to the Secretary at such time,

				in such form, and containing or accompanied by such information, agreements,

				and assurances as the Secretary may reasonably require.

						(d)Use of

				fundsThe funds made

				available by a loan under this part may be used for—

							(1)purchase of course materials that the

				entity will make available by rent to students;

							(2)any equipment or software necessary for the

				conduct of a rental program;

							(3)hiring staff needed for the conduct of a

				rental program, with priority given to hiring enrolled undergraduate students;

				and

							(4)building or acquiring extra storage space

				dedicated to course materials for rent.

							(e)Amount and terms

				of loansThe Secretary shall

				prescribe the terms and conditions of the loans under this part, except that

				the interest rate shall be equal to the rate applicable to funds borrowed by

				the Secretary from the Treasury to carry out the demonstration program under

				this part.

						(f)Eligible

				entityTo be eligible to

				receive a loan under this section, an entity shall be—

							(1)(A)an institution of higher education;

				or

							(B)a campus or local nonprofit or for-profit

				bookstore, a bookstore cooperative, or an auxiliary service unit; and

							(2)if the entity is an entity described in

				paragraph (1)(B), recognized by an institution of higher education as

				effectively delivering course materials to undergraduate college

				students.

							(g)StudyNot later than September 30, 2010, the

				Secretary shall conduct a study on the savings achieved by students who

				participate in college textbook rental programs.

						(h)Authorization of

				appropriationsThere are

				authorized to be appropriated to carry out this part such sums as may be

				necessary for fiscal year 2006 and each of the 5 succeeding fiscal

				years.

						.

		

